COURT OF APPEAL, FIRST CIRCUIT
                                                  STATE OF LOUISIANA




RE:     Docket Number 2021 -CA -1218




Jahn Henry
                          Versus - -
                                                                        21st Judicial District Court
 Louis B. McKinney, Jr.                                                 Case #:   169453
                                                                        Livingston Parish




On Application for Re       ring filed on   6/ 15/ 2022 by John Henry
 Rehearing                   ell " /




                                                                                        hn Michael Guidry




                                                                                      Guy Holdridge



                                                                                     1L"
                                                                                      Wayne    ay Chutz

r lV


                           X140 the,



 Date           UL 14 2022

 Rodd Naquin,   iled